Citation Nr: 1436032	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include mycobacterium avium complex (MAC) and pneumonia.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2010, the Board reopened the Veteran's claims for service connection for a respiratory disability and remanded the underlying merits of the claims.  In July 2012, the Board remanded the claim once more for further development.  The directives having been substantially complied with, the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

MAC is causally and etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for MAC have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends he is entitled to service connection for a respiratory disability, to include MAC and pneumonia.  The evidence of record establishes that the Veteran has a current diagnosis of MAC.  Further, the evidence shows that the Veteran was diagnosed with and hospitalized for pleurisy March 1961, with an additional diagnosis of an upper respiratory infection later on in-service.  Thus, an in-service event, injury or disease has also been established. 

As to the third element, the Veteran has indicated that he has had persistent respiratory problems since service, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However the Veteran is not competent to opine as to the presence of a causal relationship between his active duty service and his current disability.  Id.

Turning to the medical evidence, the Board notes that the Veteran was provided with a VA examination in December 2010, and an addendum opinion was obtained in August 2012.  The December 2010 examiner opined that it was less likely than not that the Veteran's respiratory disability was related to his active duty service, based on his history of smoking and that medical literature linked MAC with other diseases acquired by smoking.  In the August 2012 addendum opinion, the examiner indicated that it was less likely than not that the Veteran's respiratory disability was causally related to his active duty service, noting no further lung problems after the diagnosis of pleurisy in March 1961, that there was no medical evidence of treatment for a lung disability from 1964 to 1989, and that there is a link between lung disease and MAC.

The Veteran has submitted three private medical opinions.  The first consists of January 2009 and April 2010 letters from Dr. W.  In the January 2009 letter, the physician opined that, having reviewed the Veteran's military records, his lung problems in 1961 more likely than not predisposed him to MAC.  In the second letter, Dr. W. indicated that he could not say whether the Veteran contracted MAC specifically in 1961, but did say that the lung problems, which may have begun in 1961, predisposes one to MAC.  Based on this, the doctor indicated that it could be said with reasonable certainty that the 1961 lung disability is connected to MAC.

The second opinion is a July 2010 letter from Dr. M., who stated that based on the Veteran's lack of significant tobacco exposure and his history as a welder in service, it was very likely that inhalation of toxic metal gases from welding contributed to his current respiratory disability.

Finally, the Veteran submitted a third private opinion in July 2012 from a Dr. E. Dr. E. indicated that, after reviewing the Veteran's service records and the medical evidence, it was as likely as not that the Veteran's MAC was caused by his active duty service.  This was based on the fact that the Veteran was exposed to dangerous hydrocarbons and other toxic particles both as a welder and during firefighting school in service, during which he was required to put out oil and gas fires, thus exposing him to harmful particulates present in the smoke from the fires.  This opinion is corroborated by the Veteran's personnel records, which indicate that he attended both welding and firefighting school while in service in 1961.

There is no evidence in the claims file indicating that any of the VA or private medical opinions are either not competent or not credible.  Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008).  As such, the Board finds that the evidence of record is at least in equipoise as to the issue of whether the Veteran's current disability is causally related to his active duty service.  38 C.F.R. § 3.102.  As such, all three elements are met and service connection for MAC  is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for MAC, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


